      Case 4:20-cv-04342 Document 1 Filed on 12/23/20 in TXSD Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


TIFFANY WARD,                          )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )                   Case No.:
                                       )
UPI BUILDERS, LLC,                     )
                                       )
      Defendant.                       )
   ____________________________________/

               PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Tiffany Ward (“Plaintiff” or “Ward”), through the undersigned

counsel, and files her Complaint and Demand for Jury Trial against Defendant, UPI Builders,

LLC (“Defendant” or “UPI”) and in support, she states the following:

                                   NATURE OF THE CLAIMS

       1.       This is an action for monetary damages, provisions of the Civil Rights Act of 1866,

42 U.S.C. §1981, as amended by the Civil Rights Act of 1991 (“Section 1981”), to redress

Defendant’s unlawful employment practices against Plaintiff including Defendant’s unlawful

retaliation against Plaintiff because of her engagement in protected activity leading to her unlawful

termination.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

Section 1981.




                                             Page 1 of 5
       Case 4:20-cv-04342 Document 1 Filed on 12/23/20 in TXSD Page 2 of 5




       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                          THE PARTIES

       4.      Plaintiff, Ward, is a citizen of the United States, and is and was at all times material,

a resident of the state of Texas, residing in Harris County.

       5.      At all times material, Plaintiff was an employee of Defendant.

       6.      Defendant UPI Builders, L.L.C. is a domestic limited liability company with its

principal place of business in Houston, Texas.

       7.      Defendant does business in this judicial district, and Plaintiff worked for Defendant

at its 5008 Fuqua Street, Houston, Texas 77048 location.

       8.      Defendant is an employer as defined by the laws under which this action is brought.

                                   FACTUAL ALLEGATIONS

       9.      Plaintiff began working for Defendant in February 2019.

       10.     Plaintiff was employed for approximately one year as a full-time receptionist until

her unlawful termination.

       11.     During her tenure with Defendant, Plaintiff’s African American colleague filed a

complaint against Defendant for racial discrimination.

       12.     In support of her colleague, Plaintiff provided a detailed witness statement.

       13.     Plaintiff’s witness statement described the racial discrimination and harassment

Plaintiff witnessed against her colleague including use of racial slurs, derogatory language and

other forms of harassment.

       14.     Defendant came into possession of Plaintiff’s witness statement.



                                             Page 2 of 5
       Case 4:20-cv-04342 Document 1 Filed on 12/23/20 in TXSD Page 3 of 5




       15.     A short time later, Defendant held a staff meeting wherein Defendant distributed

copies of Plaintiff’s witness statements to all employees in attendance. This was done for no reason

other than to retaliate against Plaintiff for opposing discriminatory practices.

       16.     Moreover, Defendant threatened Plaintiff that due to her opposition to

discriminatory practices, if she chose to remain employed with Defendant, Defendant would make

the work environment very hostile.

       17.     Defendant made additional attempts to threaten Plaintiff in an effort to dissuade her

from supporting the complaint of racial discrimination including but not limited to, bribing

Plaintiff to retract her witness statement.

       18.     Plaintiff did not withdraw her statement.

       19.     Within an hour of the meeting, Defendant terminated Plaintiff.

       20.      Plaintiff’s termination was in retaliation for her protected activity including her

witness statement and opposition to discriminatory practices.

       21.     Plaintiff has been damaged by Defendant’s unlawful conduct.

       22.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

said counsel reasonable attorneys’ fees.

                        Count I: Retaliation in Violation of Section 1981

       23.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-22 above.

       24.     Plaintiff engaged in protected activity under Section 1981 while employed by

Defendant.

       25.     Defendant engaged in intentional retaliation against Plaintiff for Plaintiff’s

participation in protected activity.



                                              Page 3 of 5
       Case 4:20-cv-04342 Document 1 Filed on 12/23/20 in TXSD Page 4 of 5




       26.     Defendant’s conduct violated Section 1981.

       27.     In violation of Section 1981, Defendant’s discriminatory conduct has caused

Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is entitled to damages.

       28.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling Plaintiff to compensatory damages.

       29.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s statutorily protected rights, thereby entitling Plaintiff to punitive

damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, liquidated damages, and prejudgment interest

thereon;

       b)      Grant Plaintiff costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c)      Award any other, and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.

                                               Respectfully Submitted:

                                               /s/ Eric David Rogers
                                               Eric David Rogers
                                               Texas Bar Number: 24110628
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Ste. 950
                                               Tampa, Florida 33606

                                             Page 4 of 5
Case 4:20-cv-04342 Document 1 Filed on 12/23/20 in TXSD Page 5 of 5




                              T: (800) 965-1570
                              F: (866) 580-7499
                              eric.rogers@spielbergerlawgroup.com

                              Counsel for Plaintiff




                            Page 5 of 5
